DETAILED ACTION
Claims 1, 2 and 7 – 12 have been amended.
Claims 1 – 12 have been examined and are pending.

Claim Objections
	Claim 1 is objected to because of the following informalities:  On line 8 of the claim, the limitation “the processor in communication…” should be --a processor in communication-- .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 and 7 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0291972 to Bryan, in view of US Patent Application Publication No. 2015/0052441 to Degioanni.

Regarding Claim 1, Bryan discloses (¶8) system and method for automatically generating cross-application dependency maps for enterprise IT environment, and it further includes:
system for providing a graphical user interface on a display (Bryan discloses display 116 that provides the graphical user interface (¶42) for the enterprise IT environment) the system comprising: 
a storage device, wherein the storage device stores a database (Bryan discloses database 206 stored in a storage device 130 (¶40) for the enterprise IT environment) that includes a multi-tier hierarchy that maps links between and among a plurality of tiers of an enterprise IT environment (Bryan discloses hierarchy report of the enterprise IT environment and written to the database 206 (¶41). An intuitive GUI is provided to view end-to-end traceability of relevant functions, transactions, or services. Links may be provided within the GUI that can be clicked by a user in order to navigate directly to the relevant code from a given use case, test case, or business rule, and vice versa (¶51). Bryan discloses (¶18) generating cross-application dependency maps for enterprise IT environments (i.e. it maps links between plurality of application tiers of an enterprise IT environment, ¶50) based on service operation calls between a plurality of software applications of the enterprise IT environment and across application boundaries of different programming language (Bryan discloses (¶20) generation of cross-application dependency maps and call hierarchy reports using service operation (¶41) that identifies dependencies between functions and transactions across application boundaries (¶50) and provides end-to-end traceability and the ability to perform scenario-based simulations to the code of legacy and/or modern business applications and the impact on the overall enterprise IT environment ¶23 which includes a plurality of programming languages such as C, C++, VB6, Java/J2EE, PL/SQL, Cobol etc.,)
Bryan does not explicitly disclose the processor in communication with the database, wherein the processor executes software stored on a non-transitory computer medium so as to thereby cause a computing device to generate and display the graphical user interface, wherein the graphical user interface includes a dashboard that provides a user-interactive visualization of the enterprise IT environment generated based on the multi-tier hierarchy, wherein the user-interactive visualization includes an end-to-end graphical representation of dependencies of respective software functions, transactions and services between the plurality of software applications and across application boundaries of the enterprise IT environment. 
However, in an analogous art, Degioanni teaches: 
the processor in communication with the database (Degioanni discloses (¶14, ¶68) application servers, database servers and web servers together with processor and memory in a presentation system and displaying an application topology map and the performance metric values in a graphical user interface) wherein the processor executes software stored on a non-transitory computer medium so as to thereby cause a computing device (fig. 33; ¶ 0275-276) to:
 generate and display the graphical user interface (Degioanni discloses (Fig. 20) a graphical user interface) wherein the graphical user interface includes a dashboard that provides a user-interactive visualization of the enterprise IT environment generated based on the multi-tier hierarchy (Degioanni discloses (Fig. 20) a GUI visual interactive dashboard with an application topology map that reveals identified logical dependencies in a hosted IT environment between the identified application components among newer, diverse technologies of application development e.g., Ruby on Rails, PHP, Ajax, JavaScript, Python etc., ¶11 and ¶176) 
wherein the user-interactive visualization includes an end-to-end graphical representation of dependencies of respective software functions, transactions and services between the plurality of software applications and across application boundaries of the enterprise IT environment (Degioanni discloses presenting the application topology map (Fig. 20) and visualizing the logical dependency among application and various components or processes or threads in a GUI dashboard (¶176-¶180) which includes web server instance, a cluster of web server instances, an application server instance, a cluster of application server instances, a database server instance, a cluster of database server instances, or other logical set of one or more processes executing on one or more hosts in the hosted computing environment.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the system for providing a graphical user interface on a display, the system comprising: a storage device, wherein the storage device stores a database, that includes a multi-tier hierarchy that maps links between and among a plurality of tiers of an enterprise IT environment, based on service operation calls between a plurality of software applications of the enterprise IT environment and across application boundaries of different programming language, as disclosed by Bryan, and wherein the processor executes software stored on a non-transitory computer medium so as to thereby cause a computing device to generate and display the graphical user interface, wherein the graphical user interface includes a dashboard that provides a user-interactive visualization of the enterprise IT environment generated based on the multi-tier hierarchy, wherein the user- interactive visualization includes an end-to-end graphical representation of dependencies of respective software functions, transactions and services between the plurality of software applications and across application boundaries of the enterprise IT environment, as taught by Degioanni, for the purpose of managing performance and security of applications deployed in hosted computing environments and the computing infrastructure that supports such applications (¶2) via an application topology map that shows a logical dependency that an application component executing on a host has on another application component, in addition to showing network dependencies between hosts (¶181).

Regarding Claim 2, the combination of Bryan and Degioanni discloses all the elements with respect to claim 1. Further, they disclose:
wherein the plurality of tiers comprises: a business process tier, a use case tier, a system modules tier, a source code tier, a data elements tier, each tier consisting of respective tier elements; Bryan discloses (¶20) cross-application dependency maps may be used for high-level use cases, transaction and screen flows, code, data elements, files, and other technical assets across the enterprise IT environment, including the service across application tiers (¶50).

Regarding Claim 3, the combination of Bryan and Degioanni discloses all the elements with respect to claim 1. Further, they disclose:
a tier visualization module configured to identify the links of the multi-tier hierarchy, and to visualize the links via the dashboard; Degioanni teaches (¶45) collection and analysis (CAS) engine which processes the system events collected by the software agents. Degioanni discloses (¶47, Fig. 20) application topology map allows a user to identify which computing resources were used to process the application transaction. The application transaction may span multiple server tiers of the application infrastructure (e.g., a web server tier, application server tier, and database tier).

Regarding Claim 4, the combination of Bryan and Degioanni discloses all the elements with respect to claim 1. Further, they disclose:
a tier traversal module configured to enable the user to visually traverse among and across the tiers via the dashboard; Degioanni discloses the collection and analysis engine provide different useful functions for application troubleshooting and drill-down, resource and application mapping (¶73) on the GUI dashboard (¶240-¶241, Fig. 30A) for the user to perform host actions on the application topology map. The user may make the selection using a conventional user input mechanism such as a pointing device (e.g., a mouse), a keyboard, or a touch sensitive surface (e.g., a touch screen display).

Regarding Claim 5, the combination of Bryan and Degioanni discloses all the elements with respect to claim 1. Further, they disclose:
a reporting module configured to generate reports related to the enterprise IT system based on the multi-tier hierarchy, wherein the reports are accessible via the dashboard; Bryan discloses (Fig. 1) a computer system 100 that implements system architecture 200 including database manager 206 (i.e. reporting module). Bryan discloses (Fig. 4) the complete call hierarchy report for the particular service operation or task is written to the database 206 via the database manager 208. A search pattern and/or call hierarchy builder (Fig.2, ¶41) may be connected to the dependency mapper and may be used to generate the call hierarchy reports (i.e. to generate reports related to the enterprise IT system based on the multi-tier hierarchy). The final report is available through the input/output device, such as a graphical user interface of the network computer 110 and/or the server computer 120 of network 140.

Claim 7, do not teach or further define over the limitation in claim 1 respectively. Therefore claim 7 is rejected for the same rationale of rejection as set forth in claim 1.

Claim 8, do not teach or further define over the limitation in claim 2 respectively. Therefore claim 8 is rejected for the same rationale of rejection as set forth in claim 2.

Claim 9, do not teach or further define over the limitation in claim 3 respectively. Therefore claim 9 is rejected for the same rationale of rejection as set forth in claim 3.

Claim 10, do not teach or further define over the limitation in claim 4 respectively. Therefore claim 10 is rejected for the same rationale of rejection as set forth in claim 4.

Claim 11, do not teach or further define over the limitation in claim 5 respectively. Therefore claim 11 is rejected for the same rationale of rejection as set forth in claim 5.



Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0291972 to Bryan, in view of US Patent Application Publication No. 2015/0052441 to Degioanni, and in view of US Patent Application Publication No. 2020/0219029 to Kumar.

Regarding Claim 6, the combination of Bryan and Degioanni discloses all the elements with respect to claim 1. Bryan in view of Degioanni does not explicitly disclose a search module configured to conduct a semantic analysis on a search string input via the dashboard, and present an associated dependency map identifying portions of the IT environment based on the search string and the multi-tier hierarchy. However, in an analogous art, Kumar teaches: 
a search module configured to conduct a semantic analysis on a search string input via the dashboard, and present an associated dependency map identifying portions of the IT environment based on the search string and the multi-tier hierarchy; Kumar discloses (Fig. 3) a GUI dashboard with a search box to enter the search string implemented by common system 230 (i.e. search module) on a computing device (¶6). The event handler 124 maintains a catalog of dependencies (¶40), and the common system 230 provides a data hierarchy, workflow, search, and charts/graphs feature to the user interface that the user may use to customize metrics to visualize data graphically, hierarchically and efficiently for specific projects and/or individuals of the enterprise (Fig. 2, ¶30 and ¶48).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the system for providing a graphical user interface on a display, the system comprising: a storage device, wherein the storage device stores a database, that includes a multi-tier hierarchy that maps links between and among a plurality of tiers of an enterprise IT environment, based on service operation calls between a plurality of software applications of the enterprise IT environment and across application boundaries of different programming language, and wherein the processor executes software stored on a non-transitory computer medium so as to thereby cause a computing device to generate and display the graphical user interface, wherein the graphical user interface includes a dashboard that provides a user-interactive visualization of the enterprise IT environment generated based on the multi-tier hierarchy, wherein the user- interactive visualization includes an end-to-end graphical representation of dependencies of respective software functions, transactions and services between the plurality of software applications and across application boundaries of the enterprise IT environment, as disclosed by Bryan in view of Degioanni, and a search module configured to conduct a semantic analysis on a search string input via the dashboard, and present an associated dependency map identifying portions of the IT environment based on the search string and the multi-tier hierarchy, as taught by Kumar, for the purpose implementing a system and method for managing and monitoring enterprise data, where the data is visualized graphically and hierarchically to provide an intuitive graphical user interface that provide end users with high-level analysis and insight into the data (¶29 - ¶30).

Claim 12, do not teach or further define over the limitation in claim 6 respectively. Therefore claim 12 is rejected for the same rationale of rejection as set forth in claim 6.


Response to Arguments

Claim Rejections - 35 USC § 103
Applicant’s arguments and amendments, filed on 09/23/2022 with respect to Claims 1 – 12 have been fully considered and they are persuasive. Hence, the 35 USC § 103 rejection is withdrawn. However, based on the amendments and the newly introduced limitations, the Examiner updated the search and uses a new reference, Degioanni (2015/0052441), for the 35 USC § 103 rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christopher L. Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner, Art Unit 2451	

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451